DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 
Claim Objections
Claims 1, 8, 9, and 14 are objected to because of the following informalities:  
Claim 1 is objected to because the article “a” should be removed from the phrase “a first image data” in line 3 in order to employ correct grammar.
Claim 8 is objected to because the word “and” should be inserted at the end of line 5.
Claim 9 is objected to because the article “an” should be removed from the phrase “an image data” in line 3 in order to employ correct grammar.
Claim 14 is objected to because the article “a” should be removed from the phrase “a first image data” in line 3 in order to employ correct grammar.
Appropriate correction is required.

Specification
The amendment filed 3/4/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment to paragraph [0076] that states “Thus, the correlation between the first coordinate system and a second coordinate system may also be referred to as determining a common reference.”
The specification and claims as originally filed do not convey to those of ordinary skill in the art that the “common reference” is a “correlation between the first coordinate system and a second coordinate system.” In contrast, original claim 1 recited that “determining a common reference in the first coordinate system and the second coordinate system.” To further explain, the amendment to the specification substantially defines the “common reference” as “the correlation between the first coordinate system and a second coordinate system.” Those of ordinary skill in the art would not understand the specification and original claims to support such a substantial ‘definition’ of the term “common reference.” For example, those of ordinary skill in the art would not understand how a “correlation between the first coordinate system and a second coordinate system” (as introduced in the amendment filed 3/4/2022) may be determined “in the first coordinate system and the second coordinate system,” as recited in original claim 1 in the context of the claimed “common reference.” In contrast, those of ordinary skill in the art would understand that correlations between coordinate systems describe relationships between coordinate systems rather than being variables that may be .
Applicant is required to cancel the new matter in the reply to this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 14:
Claim 1 has been amended to recite “determining a common reference in both the first coordinate system and the second coordinate system by tracking the reference point” (4th  paragraph). Similarly, claim 14 has been amended to recite “determining a th paragraph).
Applicant’s originally filed specification makes no mention of a “common reference.” In particular, the specification does not disclose any algorithm for “determining a common reference” in both of or between “the first coordinate system and the second coordinate system by tracking the reference point.”
As explained in MPEP 2161.01(I), simply specifying a desired outcome without sufficiently describing how the functions necessary to achieve the outcome are performed or how the result is achieved, is insufficient to fulfill the written description requirement; the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program a computer to determine a common reference as recited in claims 1 and 14. 
There is insufficient written description of the particular algorithm implemented by the invention of claims 1 and 14.

Regarding claim 9:
Claim 9 has been amended to recite “a first tracking system, “a second tracking system,” and “a tracking system operable to track a reference point…”
Applicant’s specification has not disclosed three different tracking systems comprising the claimed “first tracking system, “second tracking system,” and “a tracking system operable to track a reference point…”
Claim 9 is therefore found to introduce new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons: 
It is unclear how the steps of “tracking a reference point” (line 4) and “determining a common reference in both the first coordinate system and the second coordinate system by tracking the reference point” (lines 7 - 9) relate to one another. It is unclear if the second recitation of ‘tracking the reference point’ (lines 7 - 9) attempts to require a second tracking step 
It is unclear what is meant by a “common reference” and how the “common reference” is determined. Applicant’s originally filed specification makes no mention of a “common reference,” and does not disclose any algorithm for “determining a common reference … by tracking the reference point.” It is unclear if the “common reference” attempts to refer to the ‘tracked reference point’ or the “common reference” is another reference point that is required to be determined, in addition to the tracked reference point. Those of ordinary skill in the art would not understand how many tracking steps are required, and what, if any, difference there is between the “reference point” and the “common reference.” Examiner suggests amending the claim to more closely reflect the language used in the original disclosure to describe the details of applicant’s invention. For the purposes of examination, any step of tracking first and second tracking devices relative to a common reference point will be interpreted as meeting the claim. 
It is unclear what is meant by “tracking a third tracking device in only the second coordinate system and correlated to the first coordinate system” in the 5th paragraph. It is unclear what two words, phrase, or clauses that the conjunction “and” attempts to join. Examiner suggests , wherein the second coordinate system is  correlated to the first coordinate system,” if this is what is intended. For the purposes of examination, the claim will be interpreted as intending that the second coordinate system is correlated to the first coordinate system.
It is unclear what is meant by “tracking a fourth tracking device in only the second coordinate system and correlated to the first coordinate system” in the 6th paragraph. It is unclear what two words, phrase, or clauses that the conjunction “and” attempts to join. Examiner suggests amending the claim to recite “tracking a fourth tracking device in only the second coordinate system, wherein the second coordinate system is  correlated to the first coordinate system,” if this is what is intended. For the purposes of examination, the claim will be interpreted as intending that the second coordinate system is correlated to the first coordinate system.

	Claim 9 is indefinite for the following reasons: 
It is unclear what structural component is intended by “a tracking system operable to track a reference point …” in the 5th paragraph. As explained in the written description rejections above, applicant’s specification has not disclosed three different tracking systems comprising the claimed “first tracking system, “second tracking system,” and “a tracking system operable to track a reference point…” Those of ordinary skill in the art would not understand what structure is “operable to track a reference point,” as recited. For the purposes of examination, any ‘first tracking device trackable in the first coordinate system and second tracking device trackable in the second coordinate system’ will be interpreted as meeting the claim. Examiner suggests amending the claim to more closely reflect the language used in the disclosure to describe the details of applicant’s invention.
It is unclear what is meant by “a reference point having (i) a first tracking device trackable in the first coordinate system and (ii) a second tracking device trackable in the second coordinate system” in the 5th
There is insufficient antecedent basis for “the determined common reference” in the 6th paragraph. It is unclear what is responsible for the recited ‘correlation to the first coordinate system.’

	Claim 10 is indefinite because there is insufficient antecedent basis for “the image data of at least a region of interest of the subject.” The “image data” has not been set forth as being of a region of interest of the subject. Examiner suggests amending the claim to clarify that the image data is “of at least a region of interest of the subject,” if this is what is intended. 

	Claim 14 is indefinite for the following reasons:
It is unclear how the steps of “tracking a reference point” (line 4) and “determining a common reference between the first coordinate system and the second coordinate system by tracking the reference point” (lines 7 - 9) relate to one another. It is unclear if the second recitation of ‘tracking the reference point’ (lines 7 - 9) attempts to require a second tracking step (i.e., in addition to the tracking recited in line 4), or if the second recitation attempts to refer back to the tracking recited in lines 4, for example, to set forth that the previously recited tracking in line 4 is used to ‘determine a common reference.’ 
It is unclear what is meant by a “common reference” and how the “common reference” is determined. Applicant’s originally filed specification makes no mention of a “common reference,” and does not disclose any 
It is unclear what is meant by “tracking a third tracking device in only one of the first coordinate system or the second coordinate system but correlated to the other of the first coordinate system or the second coordinate system” in the 5th paragraph. It is unclear what two phrase or clauses that the conjunction “but” attempts to join. For the purposes of examination, any correlation between the first and second coordinate systems will be interpreted as meeting the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/261882 (reference application) in view of Finley (US 2018/0092699, of record).
Regarding claim 1, reference claim 11 includes all of the features of instant claim 1, as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above, except for tracking third and fourth tracking devices in only the second coordinate system and associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data. In addition, the reference claim differs from instant claim 1 in that instant claim 1 requires that the updating be based upon tracking the third and fourth tracking devices.
However, such features are known from Finley. Finley discloses surgical navigation. Finley teaches:
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]); 
associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the first image data, including changing a position of the first or second segmented portions based upon tracking the third and fourth tracking devices (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include tracking third and fourth tracking devices in only the second coordinate system, associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data, and updating the first image data, including changing a position of the first or second segmented portion based upon tracking the third and fourth tracking devices, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
Regarding claim 2, reference claim 11, or alternatively, reference claim 2, includes all of the features of instant claim 2, as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
Regarding claim 14, reference claim 11 includes all of the features of instant claim 14, as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above, except for tracking a third tracking device in only one of the first or second coordinate systems, associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data. 
However, such features are known from Finley. Finley discloses surgical navigation. Finley teaches:
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) a third ([0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) tracking device (tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]); 
associating a first tracker assembly (i.e., a first tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a first segmented portion in the first image data, and associating the third tracking device (i.e., a second tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a second segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11 to include tracking a third tracking device in only the second coordinate system, associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	Regarding claim 15, the reference claims do not recite tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device.
(i.e., a third tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in the second coordinate system ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]); associating the fourth tracking device with a third segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of reference claim 11  to include tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2010/0228117, of record) in view of Finley (US 2018/0092699).
	Regarding claim 1, Hartmann shows a method of performing a navigated procedure relative to a subject (“instrument can be tracked during an operative procedure, [0004]), comprising: 	
	accessing first image data of a region of interest of the subject (image data acquired of the patient 14, [0021] and fig. 1; image data acquired, [0083] and step 310 of fig. 10); 
(correlate two tracking systems at a reference point, [0022]; electromagnetic tracking device 130 and optical tracking device 120, [0057] and fig. 4B; correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84, [0058] and fig. 5; single point 154, [0068] and fig. 6; [0069] and fig. 7) (Examiner maps the “first coordinate system” to the coordinate system of the electromagnetic localizer, and maps the “second coordinate system” to the coordinate system of the optical localizer), wherein the second coordinate system is correlated to the first coordinate system due to the common reference point ([0022]; [0058]; [0068]);
	displaying the first image data with a display device (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1); and
	registering a first image data coordinate system of the first image data to a navigation space based on the tracked common reference point (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]).
	Hartmann fails to show tracking third and fourth tracking devices in only the second coordinate system. In addition, Hartmann fails to show associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data. Hartmann further fails to show updating the first image data, including changing a position of the first or second segmented portion based upon tracking the third and fourth tracking devices in only the second coordinate system.
	Finley discloses surgical navigation. Finley teaches: 
tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]);
associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]);
updating first image data, including changing a position of the first or second segmented portion based upon tracking the third and fourth tracking devices (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]) in only the second coordinate system.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking third and fourth tracking devices in only the second coordinate system, associating the third and fourth tracking devices, respectively, with first and second segmented portions in the first image data, and updating the first image data, including changing a position of the first or second segmented portion based upon tracking the third and fourth tracking devices in only the second coordinate system, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
	Regarding claim 2, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises segmenting the first image data (Finley: [0109]) to determine at least a boundary.
	Regarding claim 3, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows tracking a fifth tracking device in the first coordinate system, wherein the fifth tracking device is associated with an instrument (electromagnetic localizer 84 used to track the instrument 90, [0021]; “EM tracking device 110 positioned on or in the instrument 90,” [0039]), and displaying a graphical representation of the instrument relative to the displayed first image (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1).
	Regarding claim 4, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows fixing the first tracking device and the second tracking device to a single mounting structure (“EM tracking device 130 and the optical tracking device … connected to the same base 122 for tracking the patient 14,” [0057] - [0058] and fig. 5; base 122, [0068] and fig. 6; base 122, [0069] and fig. 7).
	Regarding claim 5, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows that tracking the first tracking device in the first coordinate system includes tracking an optical tracking member (optical tracking device 120, [0057]) with an optical localizer (optical localizer 94, [0058]) and tracking the second tracking device in the second coordinate system includes tracking an electro-magnetic coil (“coil (i.e. the trackable portion),” [0040]) with an electro-magnetic localizer (electromagnetic localizer 84, [0057]), as the first and second tracking devices are attached to a common base 122 (see base 122, [0068] and fig. 6; base 122, [0069] and fig. 7) and are tracked (both of the optical and the EM tracking systems used to track simultaneously, [0062), and tracking one of the tracking devices “includes” tracking of the other (“[u]sing either of the optical tracking device 120 or the EM tracking device 130 to determine the single point 154 allows for an association or correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84,” [0058]).
	 Regarding claim 6, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, the third tracking device is connected to a first member of the subject and the fourth tracking device is connected to a second member (Finley: [0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]). (Examiner maps the ‘members’ to the vertebral bodies.) 
	Regarding claim 7, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises determining a change in position from a first time to a second time of the third tracking device, wherein the first segmented portion is the first member and updating the first image includes illustrating a real time (Finley: “real-time,” [0078]) position of the first member due to the determined change in position of the third tracking device (Finley: “relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	Regarding claim 8, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art comprises fixing the third tracking device to a first member of the subject; fixing the fourth tracking device to a second member of the subject (Finley: [0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]). (Examiner maps the ‘members’ to the vertebral bodies.)
	Hartmann fails to show that associating the third tracking device with the first segmented portion in the first image data includes providing a first input to a navigation system by a user, associating the fourth tracking device with a second segmented portion in the first image data includes providing a second input to the navigation system by the user, wherein the first input and the second input allow for the updated first image to be displayed.
	Finley teaches that associating the third tracking device with the first segmented portion in the first image data includes providing a first input to a navigation system by a user, and associating the fourth tracking device with a second segmented portion in the first image data includes providing a second input to the navigation system by the user (“surgeon may select the anatomical region that is the subject of the surgical procedure, the levels of the surgical procedure (e.g., the level selection menu screen shown in FIG. 20), and the surgical approach (e.g., posterior, anterior, lateral) …,” [0116]; [0133]; “generate and display simulated vertebrae that the surgeon can view and select in any 2D or 3D perspective moving relative to the adjacent vertebra,” [0134]). 
(see Finley: [0009]). 
	In the combined invention of the prior art, the first input and the second input do not preclude the updated first image from being displayed, and are therefore interpreted as “allowing” the updated first image to be displayed.
	Regarding claim 9, Hartmann shows a system (fig. 1) to navigate a procedure relative to a subject, comprising: 	
	a display device (display device 74, [0021] and fig. 1) to display image data;
	a first tracking system (EM localizer 84, [0021] and fig. 1) defining a first tracking space with a first coordinate system (navigation space defined by the EM localizer 84, [0058]);  
	a second tracking system (optical localizer 94, [0021] and fig. 1)  defining a second tracking space with a second coordinate system (“navigation space defined by the optical localizer 94,” [0058]); 
	a first tracking device trackable in the first coordinate system (electromagnetic tracking device 130, [0057] and fig. 4B) and a second (optical tracking device 120, [0057] and fig. 4B);
	a navigation processor system (navigation computer 72, [0033] and fig. 1) operable to register the image data coordinate system of the image data to a navigation space based on a reference point and tracked positions of the first and second tracking devices (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]). 
	Hartmann fails to show third and fourth tracking devices trackable in only the second coordinate system, and correlated to the first coordinate system. In addition, Hartmann fails to show that the image data have first and second segmented portions, respectively associated with the third and fourth tracking devices. Hartmann further fails to show updating the image data, including changing a position of the first segmented portion or the second segmented portion, based upon tracking the third and fourth tracking devices in only the second coordinate system, and generating the updated first image data for display with the display device.
	Finley discloses surgical navigation. Finley teaches: 
third and fourth tracking devices ([0050]; tracker 50 comprising the assembly of the array 38 and pin 52, [0084]; spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) trackable in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]. Also refer to [0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134])
image data having first and second segmented portions, respectively associated with the third and fourth tracking devices (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the image data, including changing a position of the first segmented portion or the second segmented portion, based upon tracking the third and fourth tracking devices in only the second coordinate system, and generating the updated first image data for display with the display device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies,” [0134]).
([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	In the combined invention of Hartmann and Finley, the third and fourth tracking devices are correlated to the first coordinate system, as the third and fourth tracking devices (Finley: [0050]; [0084]; [0112) are trackable in only the second coordinate system (Finley: [0108]; [0134]), and the second coordinate system is correlated to the first coordinate system due to the common reference point (Hartmann: [0022]; [0058]; [0068]).
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.
	Regarding claim 10, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows that the (image data forwarded from the image device controller 50 to a navigation computer and/or processor 72, [0033]). The image data is of at least a region of interest of the subject. 
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above.
	Regarding claim 11, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows that the first tracking system (EM localizer 84, [0021] and fig. 1) operates in a first modality and the second tracking system (optical localizer 94, [0021] and fig. 1) operates in a second modality different than the first modality.
	Regarding claim 12, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows an instrument (electromagnetic localizer 84 used to track the instrument 90, [0021]; “EM tracking device 110 positioned on or in the instrument 90,” [0039]) tracked with the first tracking system; wherein the generated updated image includes a representation of the instrument (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1).
In the combined invention of Hartmann and Finley, the displayed representation of the instrument would be relative to the first segmented portion.
	Regarding claim 13, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann further shows the navigation processor system is further operable to correlate the first coordinate system  (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]). In the combined invention of Hartmann and Finley, the updated first image data is based on the correlation, at least because the correlation registers all the tracking data to the same coordinate system such that the updated first image data may be properly displayed. 
	Regarding claim 14, Hartmann shows a method of performing a navigated procedure relative to a subject (“instrument can be tracked during an operative procedure, [0004]), comprising: 	
	accessing first image data of a region of interest of the subject (image data acquired of the patient 14, [0021] and fig. 1; image data acquired, [0083] and step 310 of fig. 10); 
	tracking first and second tracking devices of a first tracker assembly (any of figs. 5 - 7) relative to a common reference point in a first coordinate system and a second coordinate system (correlate two tracking systems at a reference point, [0022]; electromagnetic tracking device 130 and optical tracking device 120, [0057] and fig. 4B; correlation between the navigation space defined by the optical localizer 94 and the navigation space defined by the EM localizer 84, [0058]; single point 154, [0059] and fig. 5; single point 154, [0068] and fig. 6; [0069] and fig. 7) (Examiner maps the “first coordinate system” to the coordinate system of the electromagnetic localizer, and maps the “second coordinate system” to the coordinate system of the optical localizer), wherein the second coordinate system is correlated to the first coordinate system due to the common reference point ([0022]; [0058]; [0068]);
	displaying the first image data with a display device (position of instrument 90 illustrated relative to image data acquired of the patient 14 on a display device 74, [0021] and fig. 1); and
	registering a first image data coordinate system of the first image data to a navigation space based on the reference point (“registration of the image space to the patient space is substantially automatic or inherent once the tracking device 120 is associated with the patient 14 and positioned within the navigation space,” [0051]; [0055] - [0056]; [0059]; “[o]nce the single point 154 is identified in both of the navigation spaces, the remaining points in both the navigation spaces can be correlated relative to the patient space within the image data,” [0060]).
	Hartmann fails to show tracking a third tracking device in only one of the first or second coordinate systems. In addition, Hartmann fails to show associating the first tracker assembly with a first segmented portion in the first image data, and associating the third tracking device with a second segmented portion in the first image data. Hartmann further fails to show updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device.

tracking ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]) a third ([0050], spine pins 52 inserted into vertebral levels of interest [0112], and fig. 18B) tracking device (tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in only a second coordinate system (i.e., the coordinate system of the optical tracking system, [0108]);
associating a first tracker assembly (i.e., a first tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a first segmented portion in first image data, and associating the third tracking device (i.e., a second tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) with a second segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and 
updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking a third tracking device in only the second coordinate system, associating the first tracker assembly with a first segmented portion in the first image data, associating the third tracking device with a second segmented portion in the first image data, and updating the first image data, including changing a position of the first or second segmented portion based upon the tracking of the third tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 
	The combined invention of Hartmann and Finley is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 
	Regarding claim 15, the combined invention of Hartmann and Finley discloses the claimed invention substantially as noted above. Hartmann fails to show tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image data, including changing a position of the third segmented portion based upon tracking the fourth tracking device.
(i.e., a third tracker 50 comprising the assembly of the array 38 and pin 52, [0084]) in the second coordinate system ([0078]; “optical tracking system 32, through cameras 34, 36 can sense the arrays 38 coupled with the pins 52,” [0108]; “system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies… each vertebra can be tracked by the system 10 through the spine pins 52 and arrays 38, as discussed above, and segmented from the rest of the vertebrae,” [0134]); associating the fourth tracking device with a third segmented portion in the first image data (“segmentation of each vertebral body … register individual vertebral bodies such that the spine can be dynamically tracked during the surgical procedure,” [0075]; [0108]-[0109]; [0134]); and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device (“relative movement of the spine detected from the tracking system 32 … used to update the segmented vertebra locations in the radiographic data,” [0108]; [0124]; [0134]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hartmann to include tracking a fourth tracking device in the second coordinate system; associating the fourth tracking device with a third segmented portion in the first image data; and updating the first image, including changing a position of the third segmented portion based upon tracking the fourth tracking device, as taught by Finley, in order to detect any relative movement of the spine and update the vertebra locations in the imaging ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]). 

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
Applicant's arguments on page 12 regarding the objections to the specification are not persuasive because the amendments to the specification introduce new matter, as detailed in the objections to the specification set forth above.
Applicant's arguments on pages 12 - 13 regarding the indefiniteness rejections are not persuasive for reasons detailed in the indefiniteness rejections set forth above.
Applicant argues on page 4 that [0075] - [0077] of the original disclosure provide support for the amendments to claims 1, 9, and 14. 
Examiner respectfully disagrees. As explained in the written description rejections above, the cited portions of the disclosure do not describe determining a “common reference” or disclose any algorithm for “determining a common reference” in both of or between “the first coordinate system and the second coordinate system by tracking the reference point.” Similarly, the cited portions of the disclosure do not describe a tracking system operable to track a reference point. Examiner suggests amending the claims to more closely reflect the language used in the disclosure to describe the details of applicant’s invention.
	Applicant argues on page 15, regarding the art rejections, that Hartmann fails to show tracking third and fourth tracking devices in only the second coordinate system.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Hartmann is not relied upon to provide tracking third and fourth tracking devices in only the second coordinate system. The rejection instead relies on Finley to address these limitations. 
Applicant argues on page 15, regarding the art rejections, that “the cited references fail to disclose or render obvious the newly amended Independent claims.” 
Examiner notes that these arguments do not clearly point out the supposed error(s) in the rejections, and respectfully disagrees for reasons detailed in the art rejections above. 
Applicant argues on page 16, regarding the art rejections, that the examiner’s motivation to modify Hartmann in view of Finley (i.e., “to detect any relative movement of the spine and update the vertebrae locations in the image data”) is a “conclusory statement” that “does not overcome the Office's admitted failings of Hartmann to disclose tracking a third and fourth tracking devices in only a second coordinate system.” 
	First, examiner respectfully disagrees that the rejections are sustained with mere conclusory statements. Instead, the rejections provide articulated reasoning with rational underpinning to support the legal conclusion of obviousness. Specifically, the articulated reasoning is that it would be obvious to modify Hartmann in view of Finley as proposed “in order to detect any relative movement of the spine and update the vertebra 
Second, examiner respectfully disagrees that Finley fails to overcome the deficiencies of Hartmann because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Hartmann is not relied upon to provide tracking third and fourth tracking devices in only the second coordinate system. The rejection instead relies on Finley to address these limitations.
Applicant argues on page 16, regarding the art rejections, that “such a conclusion appears to go against the respective teachings of Hartmann and Finley, as Hartmann discloses a system for tracking a location of an instrument relative to a subject using two or more tracking systems (See, Hartmann, abstract) while Finley discloses the tracking system with cameras, as noted above.”
Examiner respectfully disagrees. Hartmann does not teach away from the proposed modifications because Hartmann does not criticize, discredit, or otherwise discourage the proposed modifications. In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
	 Applicant argues on page 16, regarding the art rejections, that the “statement provided by the Office for the proposed combination does not include any reasoning for making the asserted combination in light of the disclosures of Hartmann and Finley.”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation has been clearly stated in the rejections as being “to detect any relative movement of the spine and update the vertebra locations in the imaging data, as suggested by Finley ([0108]), to thereby provide improved surgeon visualization and increase surgical efficiency (see Finley: [0009]).” This is a motivation provided by a reference (i.e., Finley, in [0009] and [0108]).   
Applicant's arguments on page 17 regarding the Double Patenting rejections do not clearly point out the supposed error(s) in the rejections, and are not persuasive for reasons detailed in the Double Patenting rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793